Citation Nr: 1231917	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-43 211	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to July 27, 2009, for the award of a 30 percent evaluation for chronic headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and an October 2009 rating decision from the VA RO in Waco, Texas.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determinations concerning the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and for tinnitus are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Such review also reveals that the issue of entitlement to an effective date earlier than July 27, 2009, for the award of a 30 percent evaluation for chronic headaches is not ripe for determination.  Accordingly, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  



FINDING OF FACT

In July 2011, the Veteran withdrew his appeal regarding the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the appeal concerning the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus in a July 2011 statement  and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

ORDER

The appeal concerning the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to an effective date prior to July 27, 2009, for the award of a 30 percent evaluation for chronic headaches so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to pertinent records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified in the event either of these conclusions is made.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

At the July 2012 Board hearing, the Veteran testified that he receives all of his healthcare treatment from VA in Dallas, Texas.  He further testified that this has included treatment for chronic headaches since 1995.

Treatment records from the VA facility in Dallas, Texas, dated from early 1995 to late 2010 are contained in the claims file or "eFolder."  They appear to be incomplete, however.  As an example, only a few treatment records are dated in 2009.  Only one treatment record is dated in 2008 and in 2010, respectively.  It thus readily is inferred that additional VA treatment records from the Dallas, Texas, VA facility exist.  

Absent is any documentation that the Veteran's complete treatment records dated from 1995 to present have been requested from the VA facility in Dallas, Texas.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such documents thus are constructively part of the record before the Board even where they are not actually of record.  Id.  

Here, the VA treatment records which appear to be missing and yet are constructively part of the record may be pertinent.  This is because the effective date of a claim for increase generally is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  If an increase in disability occurred within the one year period preceding the date of receipt of the claim, however, the effective date is the earliest date such increase is factually ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  Here, the Veteran's claim for an increased rating for headaches was received on July 27, 2009.  As such, if the evidence demonstrates a factually ascertainable increase in the severity of the Veteran's headaches within the year prior to the date of claim, he may be entitled to an earlier effective date.  

It follows from the above that requests must be made for the Veteran's complete treatment records dated from July 2008 to the present from the VA facility in Dallas, Texas.  Doing so requires remand.  If complete VA treatment records are not obtained and associated with the claims file or "eFolder" on remand as a result of these requests and it is concluded that further requests would not be successful in obtaining them, the Veteran must be notified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran's complete treatment records from July 2008 to present from the VA facility in Dallas, Texas.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.   

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


